Citation Nr: 0721041	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating higher than 50 percent for bilateral 
hearing loss prior to September 18, 2006, and higher than 70 
percent from September 18, 2006, forward, on appeal from the 
initial determination. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  Prior to September 18, 2006, right hearing loss was 
manifested by an average pure tone threshold of 46 decibels 
with speech discrimination of 80 percent (Level III).  Left 
hearing loss was manifested by an average pure tone threshold 
of 101 decibels with speech discrimination of 0 percent 
(Level XI). 

2.  Following September 18, 2006, right hearing loss was 
manifested by an average pure tone threshold of 70 decibels 
with speech discrimination of 56 percent (Level VIII).  Left 
hearing loss was manifested by an average pure tone threshold 
of 101 decibels with speech discrimination of 0 percent 
(Level XI).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating higher than 50 
percent for bilateral hearing loss prior to September 18, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.85, Diagnostic Code 6100, 4.86 
(2006).

2.  The criteria for entitlement to a rating higher than 70 
percent, from September 18, 2006, forward, have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.85, Diagnostic Code 6100, 4.86 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection was established for bilateral hearing loss 
in a September 2004 rating determination. A 20 percent rating 
was assigned under 38 C.F.R. § 4.71(a), Diagnostic Code 5290, 
effective June 2004, the date of the original claim.  That 
rating remained in effect until July 2005, when the RO 
assigned a 50 percent disability rating, effective June 2004.  
In January 2007, the RO increased the rating to 70 percent, 
effective September 18, 2006.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate Diagnostic Codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id. 

This claim for a compensable disability rating for bilateral 
hearing loss originated from the September 2004 RO decision 
that granted service connection for the disability.  The 
claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Prior to September 18, 2006

The first evidence of record, suitable for rating purposes, 
is the authorized VA audiological evaluation in June 2004.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
50
65
LEFT
80
90
105
NR
NR

It is noted that here "NR" implies "no response."  The 
average pure tone threshold was 46 decibels in the right ear 
and 101 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 0 percent in the left ear.

These values result in assignment of Roman numeral III to the 
right ear and Roman numeral XI to the left ear, for purposes 
of determining evaluation of hearing impairment. 38 C.F.R. § 
4.85. A 20 percent disability rating is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row III with column 
XI.

Of record are reports of audiological testing, dated in April 
2005 and February 2006.  These reports are in graphical 
format and do not contain numerical data for pure tone 
threshold responses.  The Court has held that the Board is 
prohibited from interpreting graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  More importantly, these examinations do not conform 
to VA regulations for evaluating hearing loss.  See 38 C.F.R. 
4.85(a).  In this regard, the April 2005 examination report 
does not show that the listed speech discrimination results 
were obtained from application of the Maryland CNC test, and 
the February 2006 examination report contains no speech 
discrimination results.  Therefore, even without considering 
the non-numerical nature of these reports, the Board may not 
consider these reports in evaluating the veteran's bilateral 
hearing loss.  

The evidence of record, prior to September 18, 2006, 
acceptable for rating hearing loss, does not show the 
veteran's bilateral hearing loss to meet the criteria for a 
rating higher than the 50 percent already assigned.  
Therefore, a higher rating for this period is not warranted.  


From September 18, 2006, forward

Also of record is an authorized audiological evaluation, 
suitable for rating purposes dated in September 2006.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
85
LEFT
95
95
100
105
105

The average pure tone threshold was 70 decibels in the right 
ear and 101 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and of 0 percent in the left ear.

These values result in assignment of Roman numeral VIII to 
the right ear and Roman numeral XI to the left ear, for 
purposes of determining evaluation of hearing impairment.  38 
C.F.R. § 4.85.  A 70 percent disability rating is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row VIII 
with column XI.  An effective date of September 18, 2006 was 
assigned.

In a June 2007 statement, the veteran's representative argued 
that the grant of a 70 percent rating should be effective 
prior to September 18, 2006.  However, as demonstrated above, 
the criteria for a 70 percent rating were not met until 
September 2006.  Thus, the effective dates assigned in this 
"staged rating" case are proper.  At this time, the Board 
also points out that this finding is consistent with 
applicable effective date regulations, too.  The effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); see also, 38 C.F.R. § 3.400(o) (2006) 
(the effective date of an increased evaluation is the date of 
receipt of the claim or date entitlement arose, whichever is 
later).    

In this case, the first evidence acceptable for VA rating 
purposes that the veteran's bilateral hearing loss warranted 
a 70 percent rating is the September 18, 2006 examination 
report.  Therefore, this is the date that entitlement to the 
70 percent rating arose.  As such, a rating higher than 70 
percent prior to September 18, 2006 is precluded, and the 
currently assigned "stage ratings" are proper.  

Extraschedular Considerations

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate that 
the veteran has required any period of hospitalization for 
his service connected bilateral hearing loss.  The Board is 
aware of the veteran's assertion that he is unable to work as 
a result of his disability.  However, the RO has granted the 
veteran entitlement to individual unemployability, effective 
September 18, 2006, as a result of the veteran's increased 
disability rating of 70 percent for his bilateral hearing 
loss.  Thus, any loss of ability to work is contemplated in 
the veteran's current 70 percent disability rating as well as 
his entitlement to individual unemployability.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

The record does not demonstrate such exceptional 
circumstances as to refer this claim for extraschedular 
consideration; therefore, the Board declines to do so.


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO. Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in August 2004 and November 2006.  
The August 2004 letter was provided to the veteran prior to 
initial adjudication of the claim by the RO in September 
2004.  This letter informed the veteran of the requirements 
to establish a successful claim, advised the veteran of his 
and VA's respective duties, and asked him to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The November 2006 letter provided the veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating and an effective date.  Although this 
notice not precede the initial adjudication, no prejudice to 
the veteran will result in this case.  With regard to 
disability ratings, the veteran, through his representative, 
has demonstrated actual knowledge through his June 2007 
statement, as he cited to specific regulations contained in 
the VA schedule of ratings for disabilities.  Similarly, the 
veteran, through his representative, cited to specific legal 
standards with regard to the assignment of effective dates.   
Therefore, any deficiency in notice as to the evidence 
necessary to substantiate his claim regarding assignment of 
disability ratings and effective dates did not result in 
prejudice to the veteran.  See Sanders v. Nicholson, 487 F.3d 
881, 887 (2007) (a notice defect is not prejudicial to the 
veteran where the veteran has demonstrated actual knowledge).

Service medical records are associated with the claims file. 
VA and non-VA medical records and reports have been obtained.  
The veteran has not sought VA assistance in obtaining any 
other evidence.  The veteran was afforded appropriate VA 
examinations in June 2004 and September 2006.

For the reasons stated above, the Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 


ORDER

Entitlement to a rating higher than 50 percent for bilateral 
hearing loss prior to September 18, 2006, and higher than 70 
percent from September 18, 2006 forward, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


